89 F.3d 840
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Edmund C. DECKER, Appellant,v.GENERAL ELECTRIC COMPANY, Appellee.
No. 95-2983.
United States Court of Appeals, Eighth Circuit.
Submitted May 31, 1996.Filed June 21, 1996.

Before FAGG, BEAM, and LOKEN, Circuit Judges.
PER CURIAM.


1
Edmund C. Decker appeals the district court's1 dismissal of his complaint against General Electric for failure to state a claim.   After de novo review of the record and the parties' briefs, we conclude the judgment of the district court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Lyle E. Strom, United States District Judge for the District of Nebraska